Name: 87/211/EEC: Commission Decision of 11 March 1987 on the improvement of the efficiency of agricultural structures in Portugal pursuant to Council Regulation (EEC) No 797/85 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1987-03-31

 Avis juridique important|31987D021187/211/EEC: Commission Decision of 11 March 1987 on the improvement of the efficiency of agricultural structures in Portugal pursuant to Council Regulation (EEC) No 797/85 (Only the Portuguese text is authentic) Official Journal L 088 , 31/03/1987 P. 0043 - 0044*****COMMISSION DECISION of 11 March 1987 on the improvement of the efficiency of agricultural structures in Portugal pursuant to Council Regulation (EEC) No 797/85 (Only the Portuguese text is authentic) (87/211/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 25 thereof, Having regard to Council Regulation (EEC) No 1316/86 of 22 April 1986 laying down certain specific conditions for the application in Portugal of Regulation (EEC) No 797/85 on improving the efficiency of agricultural structures (3), and in particular Article 1 thereof, Whereas the Portuguese Government forwarded on 25 November 1986, in accordance with Article 25 (4) of Regulation (EEC) No 797/85, the following regulations and administrative provisions: - Decree-law No 172-g/86 of 30 June 1986 laying down detailed rules for applying in Portugal Council Regulation (EEC) No 797/85 of 12 March 1985, - Decree-law No 79-A/87 amending Decree-law No 172-g/86 of 30 June 1986, - administrative provisions fixing the reference income for 1986, - administrative provisions implementing: - Article 5 (1) (d) of Decree-law No 172-g/86. - Article 31 of Decree-law No 172-g/86, - Article 41 (3) of Decree-law No 172-g/86, - Article 42 (1) of Decree-law No 172-g/86, - Article 37 (3) of Decree-law No 172-g/86, - Article 34 (3) of Decree-law No 172-g/86, - Article 40 of Decree-law No 172-g/86, - Articles 2 and 14 of Decree-law No 172-g/86, - Articles 39 and 40 of Decree-law No 172-g/86; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution by the Community are satisfied in the light of the compatibility of the said provisions with the abovementioned Regulation, and bearing in mind the specific conditions laid down by Regulation (EEC) No 1316/86, the objectives of the latter and the need to ensure that the various measures are properly related; Whereas the amount adopted for determing the reference income may be authorized pursuant to Article 1 of Regulation (EEC) No 1316/86; Whereas the regulations and administrative provisions notified meet the conditions and objectives of Regulation (EEC) No 797/85 and it is therefore justified to find that the conditions of eligibility of the measures for implementing Regulation (EEC) No 797/85 in Portugal are met as from the date of entry into force of Decree-law No 172-g/86; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The regulations and administrative provisions laid down by the Portuguese Government for implementing Regulation (EEC) No 797/85, and referred to in the above recitals satisfy, for a period of three years from the date of entry into force of Decree-law No 172-g/86, the conditions for a Community financial contribution towards the common measure referred to in Article 1 of Regulation (EEC) No 797/85. 2. Portugal is hereby authorized to apply, for the purpose of fixing the reference income referred to in Article 2 (3) of Regulation (EEC) No 797/85, a corrective factor of 1.7. Article 2 This Decision is addressed to Portugal. Done at Brussels, 11 March 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 31. 3. 1985, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4. (3) OJ No L 115, 3. 5. 1986, p. 17.